Elliott, J.
This ease is in all respects similar to, and involves precisely the same questions discussed and decided in, Boland v. Whitman, at this term, ante, p. 64, except the question arising in that case on the sixth paragraph of the answer.
The judgment is reversed, with costs, for errors of the court in sustaining demurrers to the second and third paragraphs of the answer, and the cause remanded, with directions to the court below to overrule tho demurrers to those paragraphs, and for futher proceedings.